UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    Andre Juste,

          Plaintiff,
                   v.                                      Civil Action No. 15-0973 (JDB)
    Resident Agency Martinsburg et al.,

          Defendants.




                                  MEMORANDUM OPINION

         The United States removed this pro se case from the Superior Court of the District of

Columbia pursuant to 28 U.S.C. §§ 1442(a), 1446 and 2679(d)(2). Not. of Removal of a Civil

Action, ECF No. 1. It contends that the complaint against the federal defendants seeking $50

million confers original jurisdiction in this Court under the Federal Tort Claims Act (“FTCA”),

28 U.S.C. § 1346. Id. ¶¶ 2, 5 (renumbered). In addition to the federal defendants, plaintiff has

sued District of Columbia Mayor Muriel Bowser and D.C. Attorney General Karl A. Racine.

Pending are the Federal Defendants’ Motion to Dismiss under Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure, ECF No. 4, and the District of Columbia Defendants’ Motion

to Dismiss the Amended Complaint or, in the Alternative, for Summary Judgment, ECF No. 22. 1

         The federal defendants seek dismissal on the grounds of sovereign immunity and

frivolousness. The FTCA is a statute that waives the United States’ immunity under certain

1
    Also pending are plaintiff’s unopposed motions to supplement the complaint and to amend
the complaint, ECF Nos. 12, 19, 21. When a pro se plaintiff files “multiple submissions in
opposition to [a] motion to dismiss, the district court should endeavor to read the party’s filings
together and as a whole.” Fennell v. AARP, 770 F. Supp. 2d 118, 121 (D.D.C. 2011) (citing
Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999)). Hence, the Court, finding no
prejudice to the defendants, will grant plaintiff’s motions to supplement and to amend the
pleadings.
                                                 1
circumstances, and the federal defendants have not articulated a specific reason why dismissal is

appropriate under the FTCA. See Fed. Defs’ Mem. of P. & A. at 5-7. Hence, the Court declines

to dismiss on sovereign immunity grounds.

        The Court has carefully reviewed plaintiff’s allegations in the original complaint and the

supplemental complaint, ECF No. 12-1, as well as those in the amended complaint, ECF No. 19-

1, where plaintiff invokes the Constitution, 42 U.S.C. § 1983, and 28 U.S.C. §§ 1332 and

1346(b). See Am. Compl. ¶ 11. As explained below, the allegations are so lacking in factual or

legal support as to deprive this Court of subject matter jurisdiction. Consequently, the Court will

grant the defendants’ respective motions and will dismiss the case. See Fed. R. Civ. P. 12(h)(3)

(requiring dismissal of an action “at any time” the court determines that subject matter

jurisdiction is lacking).

I. LEGAL STANDARD

        Federal courts are courts of limited jurisdiction, and it is presumed that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); see also Gen. Motors Corp. v. Envtl. Prot. Agency, 363 F.3d 442, 448 (D.C. Cir. 2004)

(noting that “[a]s a court of limited jurisdiction, we begin, and end, with an examination of our

jurisdiction”). “A complaint may be dismissed on jurisdictional grounds when it ‘is patently

insubstantial,’ presenting no federal question suitable for decision.” Tooley v. Napolitano, 586
F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994)).

Dismissal on jurisdictional grounds is also warranted when the complaint “recit[es] bare legal

conclusions with no suggestion of supporting facts, or postulat[es] events and circumstances of a

wholly fanciful kind.” Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981). Moreover,

“federal courts are without power to entertain claims otherwise within their jurisdiction if they

are ‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ” Hagans v. Lavine, 415

                                                  2
U.S. 528, 536-37 (1974) (quoting Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579

(1904)).

II. ANALYSIS

        Plaintiff alleges that lead defendant “Resident Agency Martinsburg . . . is a federal agent

also known as . . . Agents Martinez, Federal Agent in Martinsburg, WV.” Compl., ECF No. 1-1,

p. 13. 2 Plaintiff describes those defendants as a “gang [of] Agents,” operating out of Berkeley

County, West Virginia, and engaging in “unlawful criminal arrest[s]” that have resulted in

“wrongful and illegal criminal convictions in and out of [the] state of West Virginia,” id., and

perhaps in the District of Columbia. See id. at 13-15. Plaintiff alleges that defendants Martinez

and Resident Agency “intented [sic] to bringing the murder upon [him]” and are “stalking” him

“from New York, boroughs to Pennsylvania State Allegheny County, Pittsburg . . . .” 3 Id. at 15.

He further accuses those defendants of malicious prosecution. Id. at 16. In addition, plaintiff

accuses unidentified defendants of kidnapping his daughter from “another” kidnapper. Id. at 18.

In the amended complaint, plaintiff seeks to hold the District liable “for its failure to properly

supervise the defendants Resident Agency & federal Agent Martinez.” Am. Compl. ¶ 7.

        The largely incoherent allegations comprising the complaint and subsequent pleadings

warrant dismissal of this action under Rule 12(b)(1). See Tooley, 586 F.3d at 1010, citing with

approval Curran v. Holder, 626 F. Supp. 2d 30, 33-34 (D.D.C. 2009) (dismissing case as

patently insubstantial where plaintiff allegedly was “subjected to a campaign of surveillance and

harassment deriving from uncertain origins”); see also Walsh v. Hagee, 900 F. Supp. 2d 51, 58-
2
    The page citations to the complaint are those assigned by the electronic case filing system.
3
     In addition to Resident Agency and Agent Martinez, the list of federal defendants includes
President Barack Obama, Vice President Joe Biden, Attorney General Loretta Lynch, former
Attorney General Eric H. Holder, Secretary of Defense Ashton Carter, former Acting United
States Attorney for the District of Columbia Vincent H. Cohen, Jr., and various other high-level
officials in the Department of Justice.

                                                  3
59 (D.D.C. 2012), aff'd, No. 12-5367, 2013 WL 1729762 (D.C. Cir. Apr. 10, 2013) (describing

claims of a “conspiracy span[ning] a number of states and over 20 years,” involving an “ ‘ultra

secret’ government agency . . . harassment, and numerous murder attempts” as the “sort of

bizarre conspiracy theory” warranting dismissal under Rule 12(b)(1)); Jordan v. Quander, 882 F.

Supp. 2d 88, 96 (D.D.C. 2012) (citing examples of frivolous claims dismissed on jurisdictional

grounds) (citations omitted). In dismissing plaintiff’s prior complaint against defendant

“Resident Agency,” the Western District of Pennsylvania observed that the allegations (some of

which are similar to those pled here) “thoroughly demonstrate Plaintiff's fantastical delusions. It

is clear . . . that Mr. Juste’s factual scenarios are not rooted in reality, and therefore are baseless.”

Juste v. Resident Agency, No. Civ. A. 15-140, 2015 WL 507493, at *2 (W.D. Pa. Feb. 6, 2015).

That court concluded that “[t]he facts ‘rise to the level of the irrational or the wholly incredible,’

rendering Plaintiff’s claim frivolous.” Id. (quoting Denton v. Hernandez, 504 US. 25, 33

(1992)). The instant complaint fares no better. Moreover, the claims against the District of

Columbia defendants cannot survive because they are based on essentially the same unfounded

assertions underlying the claims against the federal defendants, and on the meritless premise that

the District supervised the federal actors. Hence, the complaint will be dismissed with

prejudice. 4




                                                ____________s/________________
                                                       JOHN D. BATES
DATE: January 22, 2016                            United States District Judge




4
    A separate Order accompanies this Memorandum Opinion.


                                                    4